DETAILED ACTION
This action is responsive to the application No. 16/753,949 filed on April 06, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 with the associated claims filed on 04/11/2022 responding to the Office action mailed on 01/10/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-8 and 11-20.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that “the first gate insulating film is a hafnium aluminum silicon oxide film”.
However, there is no support in the specification as originally filed for a gate insulating film made of hafnium aluminum silicon oxide.  The specification at paragraph [0105] simply states that the Fermi level of the n-type polysilicon film is usually located near the conduction band, but when hafnium or aluminum is added to the gate insulating film, the Fermi level of the n-type polysilicon film shifts toward the valence band.  At paragraph [0106] the specification describes that the gate insulating film of the n-channel field effect transistor is configured to contain an element typified by hafnium or aluminum having a dielectric constant higher than a dielectric constant of a silicon oxide film.  Paragraph [0132] describes that, the “Fermi level pinning” is understood as the phenomenon in which, when a “High-k material” typified by hafnium or aluminum is added to the gate insulating film made of a silicon oxide film, fixed charges (oxygen vacancies) are formed in the gate insulating film, so that the distribution of electrons at the interface between the gate insulating film and the gate electrode changes and the Fermi level shifts. Namely, when a “High-k material” is added to the gate insulating film, the fixed charges are formed (see, e.g., pars. 0105, 0106, 0132).  Moreover, original claims 10 and 20 recite that “the first gate insulating film is made of a film obtained by adding at least one element of hafnium and aluminum to a silicon oxide film”.
Thus, the original specification does not contain a positive recitation that the first gate insulating film is a hafnium aluminum silicon oxide as now claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki (JP 2013-191760) in view of Yin (US 2012/0181634).

Regarding Claim 1, Toshiaki (see, e.g., Fig. 24), teaches a semiconductor device comprising:
a support substrate 1;5
an insulating layer 2 formed on the support substrate 1;
a semiconductor layer 3 formed on the insulating layer 2;
a first source region 19 (i.e., left source region) formed in the semiconductor layer 3;
a first drain region 19 (i.e., right drain region) formed in the semiconductor layer 3 so as to be separated from the first source region 22/19;10
a first channel formation region 13 sandwiched between the first source region 19 and the first drain region 19;
a first gate insulating film 14 formed on the first channel formation region 13; and
a first gate electrode 15 formed on the first gate insulating 15film 14,
wherein:
a first field effect transistor including the first gate insulating film 14, the first gate electrode 15, the first channel formation region 13, the first source region 19, and the first drain region 19 is a component of a first analog circuit (see, e.g., par. 0088),20
the first analog circuit includes at least one or more first field effect transistors (see, e.g., Fig. 24) including the first field effect transistor, and wherein a thickness of the semiconductor layer 3 is 2 nm or more and 24 nm or less (see, e.g., pars. 0050, 0088).  
the first gate insulating film 14 contains a material 10having a dielectric constant higher than a dielectric constant of a silicon oxide film (see, e.g., par. 0055).  
Moreover, Toshiaki teaches that the first gate insulating film 14 is made of15 for example, an HfSiON-based high dielectric constant film (see, e.g., par. 0055).
Toshiaki is silent with respect to the claim limitation that that the first gate insulating film 14 is a hafnium aluminum silicon oxide film.
Toshiaki discloses the claimed invention except for the use of HfSiON instead of HfAlSiO for the first gate insulating film.  Yin (see, e.g., Fig. 3l), on the other hand, teaches that HfAlSiO and HfSiON are equivalent materials known in the art for their use as high-k dielectric constant materials (see, e.g., par. 0038).  Therefore, because these gate insulating materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute HfAlSiO for HfSiON since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Regarding Claim 2, Toshiaki and Yin teach all aspects of claim 1.  Toshiaki (see, e.g., Fig. 24), teaches that a gate length of the first gate electrode 15 is 100 nm or less (see, e.g., par. 0056).  

Regarding Claim 3, Toshiaki and Yin teach all aspects of claim 2.  Toshiaki is silent with respect to the claim limitation that the first field effect transistor is configured such that an absolute value of a difference between a potential applied to the first source region and a potential applied to the first drain region is 0.4 V or more and 1.2 V or less.  
Additionally, regarding the limitation in claim 3 that “the first field effect transistor is configured such that an absolute value of a difference between a potential applied to the first source region and a potential applied to the first drain region is 0.4 V or more and 1.2 V or less” does not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the semiconductor device. 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
According to Section 2114 of the MPEP, "While features of an apparatus may berecited either structurally or functionally, claims directed to an apparatus must bedistinguished from the prior art in terms of structure rather than function.  In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (Theabsence of a disclosure in a prior art reference relating to function did not defeat theBoard's finding of anticipation of claimed apparatus because the limitations at issuewere found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120USPQ 528,531 (CCPA 1959).  "[A]pparatus claims cover what a device is, not what adevice does."  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)". 
Construing the limitation of claim 3 as (i) a manner of operating the device,Toshiaki/Yin disclose all the structural limitations as required by claim 3, including the first source region 19 and the first drain region 19, thus a recitation with respect to the manner in which the claimed device is intended to be employed, such as configuring the first field effect transistor to obtain an absolute value of a difference between a potential applied to the first source region and a potential applied to the first drain region to be 0.4 V or more and 1.2 V or less, does not differentiate the claimed device from the prior art device.
Moreover, it is well-known in the art that when a large voltage is applied between a source region and a drain region, depletion layers around the source and drain regions merge into a single depletion region and the field underneath the gate becomes strongly dependent on the drain-source voltage, as is the drain current.  This punch-through effect causes a rapidly increasing current with increasing drain-source voltage and increases the output conductance and limits the maximum operating voltage of the device.

Regarding Claim 4, Toshiaki and Yin teach all aspects of claim 3.  Toshiaki (see, e.g., Fig. 24), teaches that an impurity concentration of a conductivity-type impurity in the first channel formation region 13 is 1 x 1017/cm3 or higher and 1 X 1018/cm3 or lower (see, e.g., par. 0053).  

Regarding Claim 5, Toshiaki and Yin teach all aspects of claim 4.  Toshiaki (see, e.g., Fig. 24), teaches that the first analog circuit includes a plurality of the first field effect transistors (see, e.g., par. 0088).15

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki (JP 2013-191760) in view of Yin (US 2012/0181634) and further in view of Kanno (US 2006/0232307).

 Regarding Claim 6, Toshiaki and Yin teach all aspects of claim 5.  Toshiaki is silent with respect to the claim limitations that:
the first analog circuit includes a differential amplifier, and
the differential amplifier includes a plurality of the first field effect transistors.  
Kanno (see, e.g., Fig. 18), on the other hand, teaches an analog circuit including a differential amplifier, and the differential amplifier including a plurality of field effect transistors to realize a high-speed low-voltage I/O circuitry.  A feature of this circuit lies in that, when a power supply level of an input signal is 1.8 V, the power supply of a sense amplifier receiving the input signal is operated not at 1.8 V but at a high voltage of 3.3 V, thereby providing a circuit that stably operates at high speed by using a transistor optimized for 3.3 V.  Since the input signal level of this circuit and the voltage level of VREF are low, a method in which a voltage is sensed at a P type MISFET is taken.  This is because, since the gate voltage is as low as about 1 V, by increasing the source-drain voltage and the source-gate voltage of the P type MISFET to 3.3 V, the transistor can be operated in a so-called saturation area of the transistor (see, e.g., pars 0060, 0148-0149).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Toshiaki’s/Yin’s device, the first analog circuit including a differential amplifier, and the differential amplifier including a plurality of the first field effect transistors, as taught by Kanno, to realize a high-speed low-voltage I/O circuitry that stably operates at high speed by using a transistor optimized for 3.3 V operated in a so-called saturation area of the transistor.

Regarding Claim 7, Toshiaki, Yin, and Kanno teach all aspects of claim 6.  Toshiaki (see, e.g., Fig. 24), teaches that:
a thickness of the insulating layer 2 is 10 nm or more and 20 nm or less (see, e.g., par. 0050), and
a first well region 9 which is located below the first 25channel formation region 13 and is in contact with the insulating layer 2 is formed in the support substrate 1 (see, e.g., par. 0049).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki (JP 2013-191760) in view of Yin (US 2012/0181634), Kanno (US 2006/0232307) and further in view of Horita (US 2013/0020644).

Regarding Claim 8, Toshiaki, Yin, and Kanno teach all aspects of claim 7.  Toshiaki/Yin/Kanno do not teach that:
the first gate insulating film is made of a silicon oxide film, and
a first back gate voltage is applied to the first well 5region from a non-operation time to an operation time of the first field effect transistor.
Horita (see, e.g., Fig. 2), in similar MISFET devices to those of Toshiaki/Yin/Kanno, on the other hand, teaches that:
the first gate insulating film GO is made of a silicon oxide film (see, e.g., par. 0175), and
a first back gate voltage is applied to the first well5 region nBG from a non-operation time to an operation time of the first field effect transistor Dr1 (see, e.g., par. 0081).
Toshiaki discloses the claimed invention except for not specifying that the material of the gate insulating film is silicon oxide.  Horita teaches that using gate insulating films comprising silicon oxide in equivalent structures to those of Toshiaki/Yin/Kanno is well known in the art.  Therefore, because silicon oxide was a well-known material used for gate insulating films at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to use silicon oxide for the gate insulating film in Toshiaki’s device since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
By electrically coupling the gate electrode G to the n type back gate region nBG lying therebelow, it is possible to set a threshold potential (Vth) at a high level at the time when a gate voltage is in the off-bias state, in other words, when the potential at the gate electrode G and the n type back gate region nBG is 0V (grounding potential, VSS).  Even if the threshold potential (Vth) is set at a high level, when the gate is in an ON state, the potential on the back side becomes high simultaneously, making it possible to increase the ON-state current of the transistor and improve the operation characteristics of the transistor.  In addition, it improves the controllability of the threshold potential (Vth), which means that it facilitates setting of the threshold potential (Vth) at a high level or a lower level (see, e.g., par. 0081).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Toshiaki’s/Yin’s/Kanno’s device, the first gate insulating film made of a silicon oxide film because silicon oxide was a well-known material used for gate insulating films at the time of the invention and the substitution would yield predictable results.  Moreover, it would have been obvious to apply a first back gate voltage to the first well5 region from a non-operation time to an operation time of the first field effect transistor to increase the ON-state current of the transistor and improve the operation characteristics of the transistor.  In addition, it improves the controllability of the threshold potential (Vth), which means that it facilitates setting of the threshold potential (Vth) at a high level or a lower level.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki (JP 2013-191760) in view of Yin (US 2012/0181634) and further in view of Horita (US 2013/0020644).

Regarding Claim 11, Toshiaki and Yin teach all aspects of claim 1.  Toshiaki (see, e.g., Fig. 24), teaches that the thickness of the semiconductor layer 3 is about 1520 nm (see, e.g., par. 0050).  Toshiaki does not teach that the thickness of the semiconductor layer is 8 nm or 20more and 12 nm or less.  However, Horita (see, e.g., Fig. 2) , in similar MISFET devices to those of Toshiaki/Yin, on the other hand, teaches that the thickness of the semiconductor layer 3 is 4-20 nm (see, e.g., par. 0164)20.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 12, Toshiaki, Yin, and Horita teach all aspects of claim 11.  Toshiaki (see, e.g., Fig. 24), teaches that a gate length of the first gate electrode 15 is 150 nm or less (see, e.g., par. 0056).  

Regarding Claim 13, Toshiaki, Yin, and Horida teach all aspects of claim 12.  Toshiaki is silent with respect to the claim limitation that the first field effect transistor is configured such that an absolute value of a difference between a potential applied to the first source region and a potential applied to the first drain region is 0.4 V or more and 1.6 V or less.  
Additionally, regarding the limitation in claim 13 that “the first field effect transistor is configured such that an absolute value of a difference between a potential applied to the first source region and a potential applied to the first drain region is 0.4 V or more and 1.6 V or less” does not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the semiconductor device. 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
According to Section 2114 of the MPEP, "While features of an apparatus may berecited either structurally or functionally, claims directed to an apparatus must bedistinguished from the prior art in terms of structure rather than function.  In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (Theabsence of a disclosure in a prior art reference relating to function did not defeat theBoard's finding of anticipation of claimed apparatus because the limitations at issuewere found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120USPQ 528,531 (CCPA 1959).  "[A]pparatus claims cover what a device is, not what adevice does."  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)". 
Construing the limitation of claim 3 as (i) a manner of operating the device,Toshiaki discloses all the structural limitations as required by claim 13, including the first source region 19 and the first drain region 19, thus a recitation with respect to the manner in which the claimed device is intended to be employed, such as configuring the first field effect transistor to obtain an absolute value of a difference between a potential applied to the first source region and a potential applied to the first drain region to be 0.4 V or more and 1.6 V or less, does not differentiate the claimed device from the prior art device.
Moreover, it is well-known in the art that when a large voltage is applied between a source region and a drain region, depletion layers around the source and drain regions merge into a single depletion region and the field underneath the gate becomes strongly dependent on the drain-source voltage, as is the drain current.  This punch-through effect causes a rapidly increasing current with increasing drain-source voltage and increases the output conductance and limits the maximum operating voltage of the device.

Regarding Claim 14, Toshiaki, Yin, and Horita teach all aspects of claim 13.  Toshiaki (see, e.g., Fig. 24), teaches that an impurity concentration of a conductivity-type impurity in the first channel formation region 13 is 1x1018/cm3 or less (see, e.g., par. 0053).  Toshiaki does not teach that an impurity concentration of a conductivity-type impurity in the first channel formation region is 1017/cm3 or lower.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 15, Toshiaki, Yin, and Horita teach all aspects of claim 14.  Toshiaki (see, e.g., Fig. 24), teaches that the first analog circuit includes a plurality of the first field effect transistors (see, e.g., par. 0088).  

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiaki (JP 2013-191760) in view of Yin (US 2012/0181634), Horita (US 2013/0020644) and further in view of Kanno (US 2006/0232307).

 Regarding Claim 16, Toshiaki, Yin, and Horita teach all aspects of claim 15.  Toshiaki is silent with respect to the claim limitations that:
the first analog circuit includes a differential amplifier, and
the differential amplifier includes a plurality of the first field effect transistors.  
Kanno (see, e.g., Fig. 18), on the other hand, teaches an analog circuit including a differential amplifier, and the differential amplifier including a plurality of field effect transistors to realize a high-speed low-voltage I/O circuitry.  A feature of this circuit lies in that, when a power supply level of an input signal is 1.8 V, the power supply of a sense amplifier receiving the input signal is operated not at 1.8 V but at a high voltage of 3.3 V, thereby providing a circuit that stably operates at high speed by using a transistor optimized for 3.3 V.  Since the input signal level of this circuit and the voltage level of VREF are low, a method in which a voltage is sensed at a P type MISFET is taken.  This is because, since the gate voltage is as low as about 1 V, by increasing the source-drain voltage and the source-gate voltage of the P type MISFET to 3.3 V, the transistor can be operated in a so-called saturation area of the transistor (see, e.g., pars 0060, 0148-0149).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Toshiaki’s/Yin’s/Horita’s device, the first analog circuit including a differential amplifier, and the differential amplifier including a plurality of the first field effect transistors, as taught by Kanno, to realize a high-speed low-voltage I/O circuitry that stably operates at high speed by using a transistor optimized for 3.3 V operated in a so-called saturation area of the transistor.
15
Regarding Claim 17, Toshiaki, Yin, Horita, and Kanno teach all aspects of claim 17.  Toshiaki (see, e.g., Fig. 24), teaches that:
20a thickness of the insulating layer 2 is 10 nm or more and 20 nm or less (see, e.g., par. 0050), and
a first well region 9 which is located below the first 25channel formation region 13 and is in contact with the insulating layer 2 is formed in the support substrate 1 (see, e.g., par. 0049).  

Regarding Claim 18, Toshiaki, Yin, Horita, and Kanno teach all aspects of claim 17.  Horita (see, e.g., Fig. 2),255 teaches that:
the first gate insulating film GO is made of a silicon oxide film (see, e.g., par. 0175), and
a first back gate voltage is applied to the first well5 region nBG from a non-operation time to an operation time of the first field effect transistor Dr1 (see, e.g., par. 0081).
5
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding Claim 19, Toshiaki, Yin, Horita, and Kanno teach all aspects of claim 16.  Toshiaki (see, e.g., Fig. 24), teaches that the first gate insulating film 14 contains a material having a dielectric constant higher than a dielectric constant of 5a silicon oxide film (see, e.g., par. 0055).  

Regarding Claim 20, Toshiaki, Yin, Horita, and Kanno teach all aspects of claim 19.  Toshiaki (see, e.g., Fig. 24), teaches that the first gate insulating film 14 is made of a film obtained by adding at least one element of hafnium and aluminum to 10a silicon oxide film (see, e.g., par. 0055).

Response to Arguments
Applicant's arguments filed on 04/11/2022 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814